Exhibit 10.2
 
AGREEMENT
 
“ENGENEERING AND CONSTRUCTION OF AN SX-CR PLANT”
 
SULFATOS CHILE S. A.
 
AND
 
FRANCISCO MORALES RIVERA –INGEFIBRAS E.I.R.L.
 
AND
 
NUÑEZ, OJEDA Y DA SILVA LIMITADA – RCG INGENIERÍA

 
In Santiago de Chile, on March 15, 2011, by and between “SULFATOS CHILE S.A.”
Tax Payer ID No. 76,128,366-9, represented by Juan Carlos Camus Villegas,
Chilean, married, Business Engineer, identity card number 4,889,336-8 and Daniel
Galleguillos Rojas, Chilean, married with separate ownership of
properties/assets, Business Engineer, identity card number 6,480,857-5, both
domiciled in Santiago, at calle Alfredo Barros Errázuriz 1954, office 605,
department of Providencia, hereinafter also referred to as the “Principal”; and
on the other hand, company Francisco Morales Rivera E.I.R.L., Tax Payer ID No.
76,019,464-6, represented by Francisco Morales Rivera, Chilean, married with
separate ownership of property /assets, Business Engineer, identity card
number  9,657,258-1, domiciled in the city of Quipué, at calle San Luis No.
1116; and company Núñez Ojeda y Da Silva Limitada, Tax Payer ID No.
76,074,544-8, represented by Rodrigo Núñez Rojas, Chilean, married with separate
ownership of property/assets, Chemical Civil Engineer, identity card number 14,
286,918-7, domiciled in Santiago, at calle Cádiz No. 524, Valle Lo Campino,
department of Quilicura, hereinafter also referred to as the “Contractor”, the
following Agreement has been agreed upon for execution.
 
FIRST: SUBJECT MATTER OF THE AGREEMENT
 
Sulfatos Chile hereby commissions the Contractor, who hereby accepts and commits
to the terms and conditions described below, to execute the works of
“Engineering and Construction of a Solvent Extraction and Crystallization Plant,
within the definition of Anico Project", property of Sulfatos Chile S.A. and
located inside Sulfatos Chile’s operations in the departments of Canela,
Combarbalá and Illapel, Province of Choapa, Fourth Region of Chile. The
Contractor declares to know the concept of “turnkey
 
 
-1-

--------------------------------------------------------------------------------

 


delivery”, which is the essence of the purpose of this engineering and
construction agreement.
 
SECOND: DOCUMENTS THAT ARE PART OF THIS AGREEMENT
 
For all legal purposes, the following documents are considered an integral part
of this Agreement, and the Contractor hereby declares to know and fully accept
them:
 
·  
DOCUMENT No. 1: Technical–Financial Proposal, dated March 2, 2011 and its
subsequent clarifications, version MNP01-2011 V5

 
·  
DOCUMENT No. 2: Technical information sent via e-mail to the Contractor.

 
·  
DOCUMENT No. 3: “Commitment to Safety and Environmental Protection” affidavit

 
·  
DOCUMENT No. 4: Copy of the Strategic Alliance by and between INGEFIBRAS
E.I.R.L. and Núñez Ojeda Y Da Silva Limitada

 
·  
DOCUMENT No. 5: Project Schedule, signed by both parties.

 
·  
DOCUMENT No. 6: Definitions of the operational Leaching, SX and CR parameters,
which the parties sign and as a result become an integral part of this
agreement.

 
·  
DOCUMENT No. 7: Sulfato Chile S.A. Contractor and Sub Contractor Policy

 
In the case of any difference between the information contained in any of the
abovementioned documents and the provisions of this Agreement, the latter shall
prevail.
 
THIRD: SCOPE
 
The engineering and construction works include the Contractor’s professionals
and employees tasks to carry out the standard aspects of the project, in order
to obtain a detailed engineer design to build and assembly a solvent extraction
(SX) and Crystallization (CR) plant to produce a minimum of 341 tons of
feed-grade quality pentahydrated copper sulfate, pursuant to the provisions of
point 3.1.2.  In the event that a Feed-Grade quality is not obtained, the
Contractor commits itself to introduce any modification necessary to the
original design at its own expense. The concept of
 
 
-2-

--------------------------------------------------------------------------------

 
 
“turnkey” plant delivery is understood with a battery limit between the
introduction of the rich solution (PLS) to the SX plant and the extraction of
dry crystals in the packing box, in addition to the services, control systems
and any other support attachment necessary for the operation continuity,
pursuant to the construction guarantee offered in the Contractor’s bid. To
consider the service rendered, a series of tests shall be conducted pursuant to
a protocol to be defined with the principal.
 
3.1 Definition of Works
 
The definition of works is divided into four (4) groups of tasks or items in the
Agreement:
 
3.1.1 Engineering Design
 
This is the design of components, systems, circuits and equipment; machine
technical guidelines, components and elements used in the plant construction and
assembly; estimation records to determine the physical dimensions and volume of
materials needed to build the Plant.
 
The product to be delivered in this stage shall be documents and layouts
supporting the detail engineering in the civil, mechanical, piping, electricity
and instrumentation fields pursuant to the Contractor’s bid. On the other hand,
Sulfatos Chile shall authorize the construction of the SX- CR plant based on the
reviewed deliverables (layouts and documents) under the category of “approved
for construction”. The maximum term for approval or rejection shall be 2 (two)
business days.
 
Staffing and provision of any kind of material resources, in the required
amounts and qualities in order to execute the engineering works, that are not
set forth in the tender guidelines as a contribution of Sulfatos Chile, shall be
provided by the Contractor.
 
3.1.2. SX-CR Plant Production
 
For the development of the project, a solvent extraction and crystallization
plant has been defined, with a minimum capacity of 341 tons of
Feed-Grade quality pentahydrated copper sulfate crystals. The basis for this
shall be the information delivered to the client mentioned in Document No. 1 and
the definition of the metallurgic parameters defined in Document No. 6, both
attached herein, in the understanding that the defined metallurgic parameters
are average values with a variation range.
 
 
-3-

--------------------------------------------------------------------------------

 
 
In order to conduct the plant construction and manufacturing works, the
Contractor shall obtain the Principal’s authorization, pursuant to the schedule
agreed at the start of the Works.
 
3.1.3. Transportation of Workplace Materials
 
The Contractor shall transport the components, equipment, machinery, materials
and supplies, and in general, all the elements needed to the proper installation
and assembly of the plant in Sulfatos Chile facilities.
 
Depending on the equipment and machinery size, it may be necessary to request a
permit to transport overweight or over dimensioned loads in the road.  This
issue shall be solved by the Contractor.
 
3.1.4. Construction and Assembly
 
Pursuant to the indication of the authorization of Sulfatos Chile’s
administrator, the Contractor shall mount the equipments and assemble the
components of the plant.
 
If it is necessary to conduct additional excavations (important drainage wells,
transfer stations, liftover, etc.) that were not foreseen in the Contractor’s
schedule, the Contractor shall notify the principal in advance, notwithstanding
the delays generated to the approved schedule. These eventual excavations,
regarding the works development, shall be at the Contractor’s expense,
disregarding which party executes them.
 
The Agreement prices include the provision and installation of the parts and
components set forth as necessary to obtain the product which is the subject
matter of the agreement, including labor, equipment, materials and anything
necessary for the correct execution of the works. The Contractor shall keep a
minimum stock of the frequently used materials in the location in order not to
interrupt the works.
 
Any construction or installation that, at the sole discretion of Sulfatos
Chile’s Administrator, is not correctly installed or the materials do not
satisfy the required quality, shall be replaced by the Contractor, at its own
cost and expense.
 
3.2 Reception of Services
 
 
-4-

--------------------------------------------------------------------------------

 
 
The reception of the contracted services is defined by the following activities,
and the final price shall include the aforementioned engineering, manufacturing,
construction, transportation and mounting costs.
 
1. Delivery to Sulfatos Chile of the layouts and documents concerning the
engineering products to be approved.
 
2. Installation and mounting of SX-CR Plant
 
3. Plant operation tests, including the sealing, hydraulic and manufacturing
tests.
 
4. Startup and Sulfatos Chile’s personnel training.
 
5. Delivery of the plant in operation and operation manuals.
 
 For the final reception of the Plant by the Principal, it shall pass a
fulfillment of bid verification process (DOCUMENT No. 1), pursuant to a testing
protocol to be determined between the parties.

 
FOURTH: DECLARATIONS OF THE PARTIES
 
Sulfatos Chile’s Declaration
 
“Sulfatos Chile S.A.” is a closed corporation, pursuant to public deed issued by
Eduardo Avello Concha Notary Office of Santiago, dated September 15, 2010.
 
Sulfatos Chile hereby declares to be an industrial and mining company currently
developing a project named “ANICO”, in its construction and startup stage, with
main activities in the departments of Illapel and Canela, Fourth Region, and
headquarters in the City of Santiago, Metropolitan Region,
 
Contractor’s Declaration
 
The Contractor hereby expressly declares to know the abovementioned
circumstances, and that the services it shall provide to SULFATOS CHILE by
virtue of this agreement are related to the Company works and activities.
 
The Contractor expressly declares that once Sulfatos Chile defines the place
where the plant shall be located, the Contractor’s staff would visit the lands
with the purpose of knowing the place where the industrial plant shall be
located, to get to know its geological characteristics and hydrologic
conditions, as well as the disposition of the
 
 
-5-

--------------------------------------------------------------------------------

 
 
leveling excavations and the current existing grades, which shall allow to
conduct the subject matter of this Agreement pursuant to the usual generally
accepted Project Engineering practices.
 
The scope of the Works, including without limitation, its general description,
its execution modality and the provisions regarding its terms and conditions, to
which the Contractor shall follow are those described in the technical scope,
the appendixes and Project layouts and their revised versions accepted by the
Contractor.  All these documents are an integral part of this Agreement. The
civil works shall be executed with the approved Topography version delivered to
the Contractor.
 
As the works are to be performed by the Contractor within the facilities of
Sulfatos Chile, to all effects, the rules and procedures valid for all Sulfatos
Chile’s operations and Contractors shall be applied as complementary rules and
procedures, and the Contractor shall use those documents as the basis for the
drafting of its own working, risk prevention and environmental control
procedures. Document No. 7, attached herein, that signed by both parties becomes
an integral part of the agreement.
 
The Contractor declares that it has been properly informed about the nature,
type and magnitude of the Works and tasks agreed; about the class, quantity and
quality of the equipment and elements necessary for the execution of the Works;
and about the fields of specialties, technical quantity and quality of the staff
needed to fully meet the provisions of this Agreement in a correct and timely
manner, within the scheduled terms.
 
The Contractor declares that it has carefully reviewed all the information the
Principal had supplied to him regarding the Works, and it is herein understood
that he fully accepts its contents as correct for the complete, correct and
timely execution of the Works.
 
The Contractor declares that he has enough capacity in terms of experience,
equipment, machinery, tools and professional staff and competent technicians
needed to fully meet the provisions of this Agreement in a complete, correct and
timely manner, within the scheduled terms.
 
The Contractor guarantees to the Principal that he shall execute the Works
agreed herein, with due diligence, total expediting, and fully following the
Principal’s desires; and that the working methods and procedures shall be
adequate enough for the correct execution thereof and to fully meet the Safety
standards set forth for this Agreement by the Principal, which are known by the
Contractor.
 
 
-6-

--------------------------------------------------------------------------------

 
 
The Contractor declares that he assumes total responsibility for the
commissioned works rendered or executed by himself, its staff or third parties
providing services or executing works for the Contractor regarding the Works.
Hence, it shall indemnify Sulfatos Chile against any damages caused to the
Principal or third parties as a result of the incorrect execution of the works,
subject matter of this Agreement, all these pursuant to the general principles
of law.
 
The Contractor declares that it shall keep Sulfatos Chile informed regarding the
progress and details of the commissioned Work, during the execution period and
that could affect, in any way, the progress of the Works.
 
FIFTH: CONTRIBUTION OF THE PARTIES
 
5.1 Sulfatos Chile’s Contributions  
 
Sulfatos Chile shall only and exclusively provide to the Contractor the
facilities, services and equipments detailed in the documents included in
Document Nos. 1, 2 and 6 and the clarification of them, all of which are an
integral part of this Agreement.
 
In the event that Sulfatos Chile could not supply any of the committed
contributions, the Contractor shall try to obtain them solving the issue in the
fastest possible way, so as to keep the continuity of the tasks demanded by the
Works. The costs of those shall be reimbursed by Sulfatos Chile to the
Contractor at the reasonable market value of those contributions. The
coordination of the above shall be conducted directly through the Agreement
Administrators.
 
Sulfatos Chile shall inform to the Contractor of such an event with duly
anticipation. It is herein stated that the delivery of those contributions by
the Contractor shall be subject to the delivery terms set forth by the required
products or services manufacturers and/or providers.
 
5.2 Contractor’s Contributions
 
5.2.1.- The Contractor’s contributions shall include specialized labor;
materials; equipment and tools; everything in the quantity and quality needed
for the correct, timely and secure execution of the commissioned works, and any
other need that is not stated as a Sulfatos Chile contribution in the documents
mentioned in point 5.1 above.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Any other contribution omitted by the Contractor while drafting the bid and
necessary for the execution of the Works shall be considered a Contractor’s
contribution so as to fully meet the provisions of this Agreement.
 
It is hereby stated and it is accepted by the Contractor, that all the supplied
materials shall be new, without use and of the quality specified in the
financial bid (document No. 1), without damages or imperfections, expressly
abiding by this Works Technical Guidelines delivered by Sulfatos Chile to the
Contractor.
 
All the materials, machinery, equipments, tools, implements, either of its own
or of third parties, to be used by the Contractor in these Works shall be under
its exclusive custody and responsibility, releasing Sulfatos Chile from any
responsibility for any damage, decrease or loss within Sulfatos Chile facilities
during the execution of the Works.
 
5.2.2.- The supply of food to the staff allocated to the Works shall be a
Contractor’s contribution. To this effect, the Contractor shall make any
necessary arrangement to abide by the current legislation, specially the Royal
Decree 594.
 
5.2.3.- The Contractor shall also be responsible for the transportation of its
staff to and from the worksite.
 
SIXTH: PRICES
 
Sulfatos Chile shall pay to the Contractor the amount resulting from the
verified work progress pursuant to the bidder scheduled milestones, for each of
the items that make up the works, valued at their corresponding unit prices,
pursuant to the following price chart:
 
Payment
Statement
%
Amount US$
Invoicing
Coordinated with preliminary Gantt letter
Advance
10
115,000 + VAT
Upon the execution of the agreement, start of Engineering activities
*RCG Ingeniería Invoice
PS No.1
10
115,000 + IVA
Engineering
*RCG Ingeniería Invoice
PS No.2
10
230,000 + IVA
Construction of Civil Works in the plant and construction and transportation of
equipments.
*Ingefibras Invoice
PS No.3
10
230,000 + IVA
Construction and transportation of equipments.
*Ingefibras Invoice
PS No.4
20
230,000 + IVA
Construction and purchase of equipment, transport and installation start up.
*Ingefibras Invoice
PS No.5
20
115,000 + IVA
Training, Installation, Supervision and Hydraulic Test.
*RCG Ingeniería Invoice
PS No.6
20
115,000 + IVA
Startup, operation and delivery of plant.
*RCG Ingeniería Invoice
TOTAL
100
1,150,000 + IVA
 

 
 
-8-

--------------------------------------------------------------------------------

 
 
All the prices are in US dollars and VAT shall be added to them.
 
The Contractor has included all the expenses the service shall demand within the
agreed prices, such us: Equipments, vehicles, facilities, labor, fuels,
lubricants, maintenance, repairing, permits, insurance, general expenses and
profits, among others.
 
These prices include taxes, fees, rights, encumbrances and permits of any kind
that have to be paid by the Contractor to develop and execute the activities
related to the contracted task, except the Value Added Tax (VAT), which shall be
registered separately in the invoice.

 
SEVENTH: PAYMENT TERMS
 
Once the Contractor finishes each milestone, he shall submit to Sulfatos
Chile’s Administrator, a Payment Statement (including a Technical Report) to be
reviewed and approved, based on the work progress of the period and valued
pursuant to the payment structure set forth in the Sixth Clause.
 
Each Payment Statement shall have a complete detail about the works therein
stated and the reports and documents required by Sulfatos Chile, and it shall
include a copy of the following documents, which shall all be approved by
Sulfatos Chile. The requested documents shall be the responsibility of the
Contractor and of its Subcontractors, if any and if previously approved by
Sulfatos Chile:
 
·  
Technical report with a detail of the works executed within the period, approved
by the Agreement Administrator on behalf of Sulfatos Chile.

 
·  
Payment proof of salaries paid to the staff allocated to the Service, for the
invoiced month.

 
·  
Payment proof of salaries paid to the staff allocated to the Service, for the
invoiced month.

 
·  
Proof of tax payment (form 29) of the month previous to the one invoiced •Full
discharge and employment agreement, as applicable.

 
 
-9-

--------------------------------------------------------------------------------

 
 
·  
Contractor's Monthly Accident Statistics Report submitted to Sernageomin,
corresponding to the milestone invoiced. (valid for the Sulftatos Chile worksite
set up stage)

 
It is hereby stated that Sulfatos Chile would not cancel any payment due to the
Contractor if the respective Payment Statement does not have all the
documentation detailed above.
 
If there are no objections to the Payment Statement, it shall be approved within
2 (two) working days following its submittal. In such a case, Sulfatos Chile
shall send to the Contractor, via letter or email, the invoicing authorization,
and the invoice shall be sent to the Sulfatos Chile Control Area in Santiago. 
 
The invoice shall be issued in pesos, to that effect the amount in dollars shall
be converted to the local currency at the Banco de Chile buyer exchange rate of
the day previous to the effective day of payment. To achieve the above, Sulfatos
Chile shall proceed to cancel the amounts in dollars for each payment through
its own platform and it shall inform the Contractor the valid exchange rate for
the invoice in question.
 
Sulfatos Chile shall pay the invoice corresponding to the approved Payment
Statement within 2 (two) days following the date of invoice approval.
 
In the event Sulfatos Chile rejects the Payment Statement, the Contractor and
the Works Supervision shall have a maximum term of 10 working days to obtain
approval. If this is not achieved, Sulfatos Chile may partially approve the
Payment Statement, as to the issues that are not questioned, and the remaining
parts shall be outstanding; and once they get approval, they could only be
included in the following Payment Statement.

 
EIGHTH: VALIDITY AND EXECUTION TERM
 
This Agreement shall be valid for 180 (one hundred and eighty) working days, and
it could be renewed for periods of thirty days. Notwithstanding the foregoing,
the terms of works execution is detailed below: the delivery of the plant shall
take place after 180 calendar days from March 10, 2011; this date shall be
registered in the Land Delivery Protocol. This protocol shall register the works
starting date or of land delivery mentioned above, as the date of completion,
which is hereby set on October, 24, 2011.
 
Notwithstanding the foregoing, SULFATOS CHILE may terminate this Agreement at
any time before such date, in the event that the construction of the plant has
to be
 
 
-10-

--------------------------------------------------------------------------------

 
 
temporally or definitively suspended, or upon the decision of competent
authorities.  In such a case, it shall notify the Contractor in writing with at
least 30 days in advance to the date of suspension or closure. If this occurred,
the terms of Clause Twentieth of this agreement shall apply.
 
NINETH: PENALTIES
 
This Agreement considers the application of penalties to the Contractor in case
it breaches its commitments.
 
Pursuant to the time in which the penalties are to be charged, Sulfatos Chile
shall directly discount them from the Contractor’s payment statements and
withholdings, before they are invoiced, and from the bonds contracted by the
Contractor by virtue of this Agreement.
 
The following causes, without limitation whatsoever, shall be considered to the
application of penalties:
 
9.1 Breaching of any terms set forth in this Agreement.
 
Sulfatos Chile is empowered to apply a maximum of 5% (five percent) of the total
Agreement Amount as a penalty to the Contractor, when upon Sulfatos Chile’s
judgment, the Contractor is responsible for the breaching of any of the terms or
clauses set forth in this Agreement. The penalties rating and certification
shall be at the sole discretion of Sulfatos Chile’s Administrator, recording
such decision on the corresponding Service Log and/or upon written notice to the
Contractor.
 
9.2 Due to a violation of the Risk Prevention and Industrial Protection
Regulations
 
Any breaching by the Contactor of the Risk Prevention and Alcohol and Drug
Control programs, previously drafted by the contractor, duly approved by
Sulfatos Chile’s Risk Prevention department or area, shall be penalized as
detailed below.
 
Sulfatos Chile, through its Risk Prevention and Industrial Protection areas or
through the Administrator of the Agreement, shall control the fulfillment of
those programs, and in the case of any violation, the Administrator shall
determine the application of the mentioned penalties.
 
 
-11-

--------------------------------------------------------------------------------

 
 
The Contractor’s Risk Prevention and Alcohol and Drug Control programs, used as
grounds for the application of the mentioned penalties, shall include the
operations of subcontractors taking part of the execution of the contracted
Works, and hence, any breaching by these subcontractors or their employees shall
be the exclusive responsibility of the Contractor, and as a result, subject to
the same penalties chart:
 
Penalties Chart
 
a) For each missing security element to each employee of the Contractor or
subcontractor: 0.25 (twenty five cents) UTM (Fiscal Monthly Unit, in Spanish)
 
b) In case of a violation of the regulations, indications or agreements between
the parties related to labor safety and health: between 1 (one) and 4 (four) UTM
for each recorded event, with a maximum monthly cap of 12 (twelve) UTMs
 
9.3 Due to a violation of Environmental Regulations
 
The Contractor or subcontractors’ lack of cleanliness in each working area or
section and/or poor environmental handling shall be subject to the following
penalty: 1 (one) UTM/day, with a maximum monthly cap of 5 (five) UTMs
 
9.4.– Application of Penalties Procedure
 
In the event of a violation to the Safety and Environmental Regulations,
Sulfatos Chile shall issue a verbal warning to the contractor’s employees
causing the violation. Then if the Contractor’s staff does not modify its
conduct or risk condition, a written warning shall be issued.  If following the
written warning the violation is not corrected, the penalties described in
points 9.1; 9.2 and 9.3 shall applied.
 
9.5 Penalties Appeal
 
The penalties applied by Sulfatos Chile pursuant to the provisions of items 9.2
and 9.3 above shall be appealed by the Contractor within a 3 (three) calendar
day term from the time of notification of the penalty. This appeal shall be
analyzed by Sulfatos Chile based on the backgrounds of each event, and it is
Sulfatos Chile’s privilege to accept or reject the appeal, and if rejected to
apply the corresponding penalties.
 
 
-12-

--------------------------------------------------------------------------------

 
 
TENTH: BONDS AND WITHHOLDINGS
 
10.1 Bank Bond Proof
 
The Contractor shall deliver to Sulfatos Chile an irrevocable promissory note to
the bearer, as a Performance Bond for the amount of 5,085.08 UF (five thousand
eighty five point zero eight Unidades de Fomento [Index- Linked Units]), on
behalf of Sulfatos Chile S.A. The validity of this Promissory note shall be from
the Agreement starting date to the termination date plus 90 days. That is, from
March 10, 2011 to January 22, 2012.
 
The Contractor shall modify the validity of this Bond in the event that more
works are added to this Agreement; and providing that those works include an
extension of the original term defined for the Project. The additional works
that may eventually be included shall be secured by the Contractor with the
issuance of an additional Promissory Note, providing that these works are of
equal or 30% higher value of the original estimated price for this Agreement.
 
This Promissory note shall be delivered before the works start. The delivery of
the Bond Proof shall be one of the conditions required by Sulfatos Chile to
approve the first Payment Statement.
 
Any Promissory note issue during the term of execution of this Agreement, as a
result of additional works, shall be delivered together with the closer Payment
Statement issued by the Contractor.
 
10.2 Execution of bonds.
 
The Contractor hereby authorize Sulfatos Chile to execute the abovementioned
bonds, in whole or in part, when upon Sulfatos Chile’s judgment, the Contractor
does not fulfill with all or any of the obligations and scopes set forth herein,
the information sent via email and its supplemental documents, or any regulation
pursuant to the applicable labor, pension, social and risk prevention
legislation, regarding its employees; and especially in the case this Agreement
is terminated as a result of the provisions set forth in the Twentieth Clause.
 
Notwithstanding the foregoing, the Contractor waives its right to impose any
lien, prohibition or any other limiting measure or encumbrance on the personal
rights
 
 
-13-

--------------------------------------------------------------------------------

 
 
acquired pursuant to this Agreement, which may limit in any way the right of
Sulfatos Chile to execute said bonds.
 
These bonds do not imply any kind of limitation to the enforcement or
application of the penalties set forth in the Tenth Clause above, or to the
eventual damage compensations the Contractor may be subject to pursuant to the
general legislation, because they do not release the contractor from any
responsibility that may arise as a result of this Agreement, or that may be
derived from acts of its own or its employees.
 
ELEVENTH: INSURANCES
 
The Contractor is hereby obliged to insure its staff and its vehicles and
equipments used to fulfill this Agreement, during the validity of the same. As a
result, the Principal waives any responsibility in case of individual or
equipment accidents, property of the Contractor, and likewise, in case of
accidents or incidents of the Contractor with its staff, third parties or
institutions.
 
The Contractor shall keep valid civil responsibility insurances, at its own cost
and expense during the term of execution of this Agreement, to protect Sulfatos
Chile against any damage caused by third parties as a result of the execution of
this Agreement. These insurances shall be issued pursuant to the general
conditions approved by the Exchange and Insurance Office.  
 
To prove the fulfillment of the above obligations, the CONTRACTOR shall deliver
to the Principal copies of the corresponding insurance policies, with their
premium duly paid.
 
It is expressly stated that the insurances do not affect in any form whatsoever
the Contractor or its Subcontractors’ obligations and responsibilities pursuant
to this Agreement, or pursuant to the laws and regulations or otherwise, all of
which are known and accepted by the Contractor and its Subcontractors. Likewise,
any compensation amount exceeding the responsibility limits set forth by the
insurance, as well as any event not cover by the insurance, shall be at the
exclusive cost and expense of the Contractor.

 
TWELFTH: RESPONSIBLE ADMINISTRATOR
 
The relations between the parties, in regards to any issue related to this
Agreement, shall only and exclusively be through the Administrator appointed
below or through any individual appointed by them.
 
 
-14-

--------------------------------------------------------------------------------

 
 
To all effects related to this agreement, Sulfatos Chile appoints Ricardo Arias
Vicencio as Administrator or any individual appointed by him.
 
Sulfatos Chile through its Administrator shall have the power, and it is so
accepted by the Contractor, to execute without any restriction the service
quality and executed works evaluation pursuant to this Agreement. The Contractor
shall perform any modification requested by Sulfatos Chile Administrator of the
Agreement, which shall be in writing if needed.
 
Sulfatos Chile’s Administrator of the Agreement shall have the power to evaluate
and accept or reject any service or job executed or in progress, as well as to
order to execute any of them that upon its judgment are against the technical
guidelines of this Agreement.
 
The Contractor’s Administrator shall be Francisco Morales Rivera or Rodrigo
Núñez Rojas.
 
THIRTEENTH: REPORTS
 
13.1 Attendance Log
 
The Contractor shall have a manual or computerized method to verify attendance
in the worksite, available to be consulted by Sulfatos Chile or any control
entity, pursuant to the provisions of the labor law. The same is applied for
Subcontractors.
 
13.2 Technical Logs to Support Payment Statements
 
The information to support the progress stated in the Payment Statements shall
be in order and original copies shall be submitted separated by budget items
pursuant to the suggested control level. At the start of the works, the
documents submittal schedule shall be agreed with Sulfatos
Chile’s Administrator, it being the Contractor’s responsibility to prepare them.
 
FOURTEENTH: WORKS LOG
 
 
-15-

--------------------------------------------------------------------------------

 
 
The Contractor shall keep under its exclusive responsibility a prenumbered Works
Log with pages in triplicate. The original and a copy shall be delivered to
Sulfatos Chile and the Contractor respectively, and the third one shall be kept
on the book. The following shall be recorded, without limitation, in the log:
 
·  
Observations regarding the execution of the works

·  
Design or execution authorizations and /or requests

·  
Extent of executed Works

·  
Observations regarding provisional, partial or definite receptions of works

·  
Worksite issues, in order to register the works history.

·  
Observations regarding Equipment and Individual Safety made by Sulfatos
Chile’s Risk Prevention area and/or Sulfatos Chile’s Administrators of the
Agreement or the Contractor’s Administrator.

·  
Events or incidents related to Safety and/or Environment recorded in the
execution of the works.

 
Sulfatos Chile’s Administrators shall record in the Works Log any technical or
administrative observation they deem convenient during the works, being able to
set technical backgrounds or provide instructions to the Contractor.
 
The records in the Works Log shall only and exclusively be placed by the
Administrators of the Agreement and/or their designees detailed in the Twelfth
Clause.
 
FIFTEENTH: OBLIGATIONS AND POWERS OF THE PARTIES
 
15.1 Principal’s obligations and responsibilities
 
15.1.1.- Obligations:
 
Sulfatos Chile shall not have any other obligation or responsibility than those
expressly set forth herein.
 
15.1.2. Powers:  
 
a) Sulfatos Chile is expressly empowered to request the Contractor the
exhibition of any documentation supporting or certifying the fulfillment of its
contractual and social security obligations related to its staff allocated to
the execution of the services subject matter of this Agreement. Likewise, it
shall have the same power related to the documentation certifying that the
Contractor’s vehicles abide by the applicable legal and regulatory regulations
related to the
 
 
-16-

--------------------------------------------------------------------------------

 
 
load and staff transport activity. As a result, the Principal is empowered to
withhold the payment of any Payment Statement in the case the Contractor does
not submit the above required documents, or if from the submitted documents, the
lack of fulfillment of the contractual, social security, legal and regulatory
obligations is detected.
 
b) Sulfatos Chile shall have full power to control the fulfillment of labor
obligations of any kind related to the Contractor regarding its staff, being
able to review, if deemed convenient, the documents related to the payment of
salaries, vacations, social security contributions, etc. This power shall be
exercised by the Principal with its staff or through third parties, and the
Contractor is hereby obliged to provide and show those documents required to
those effects.
 
15.2 Contractor’s obligations and responsibilities
 
15.2.1. CONTRACTOR'S Obligations:
 
Notwithstanding the obligations arising from this Agreement, the CONTRACTOR'S
obligations shall be the following:
 
a. Perform the services detailed in the Agreement in a timely, safe, efficient
and professional manner and pursuant to the Principal's requirements and, in
particular pursuant to the Technical Guidelines, which shall be according to the
Laws, Decrees, Ordinances, and other applicable regulations, employing all the
rules of the art and technical improvement, practices and uses employed in this
kind of service and works.
 
b. Submit to the Sulfatos Chile’s Administrator the Work Schedule corresponding
to the Works as from the date of the Land Delivery Record which shall change its
name to Official Work Schedule. This shall be within the terms stated in the
Work Program delivered in the offer.
 
c. The Contractor shall have backup units on stand-by for the critical equipment
and machinery, so that it can provided service continuity for a maximum term of
12 hours under its entirely responsibility. The above is understood
notwithstanding the corresponding penalties.
 
d. The Contractor shall have, available to the Principal, all daily operation
information up to date, said information shall be registered in the
corresponding Works Log. The information duly certified by the Principal in the
Daily Report shall be considered as the only information valid to support the
Payment Statement and to evaluate any corresponding deductions for penalties.
 
 
-17-

--------------------------------------------------------------------------------

 
 
e. Strictly comply with all applicable laws, regulations, ordinances and
specially with the rules and regulations regarding traffic, tax, health and
environmental provisions;
 
f. Report to Sulfatos Chile any fact that is essential for the correct
performance of the services.
 
g. Comply with the orders of any authority regarding the performance of its
services, complying with all the penalties applied, whether administrative or
jurisdictional.
 
h. Strictly comply with the risk safety and prevention rules set forth by the
laws and regulations, as well as the ones set forth in the risk safety and
prevention rules and procedures in force in the Sulfatos Chile mining facility;
all penalties related to the non compliance of said rules shall be at its own
expense. Provide its workers with the necessary Personal Protection Equipment
for the safe performance of the tasks to be performed under this Agreement,
which shall include at least one Helmet (green), Eye Protector, Safety Shoes,
Gloves and any other element required and necessary for a safe and risk free
operation, as well as necessary to comply with the specific instructions given
by Sulfatos Chile.
 
i. Provide its personnel meals at the facility and transportation to and from
the workplace, as well as adequate Facilities (Canteen, Changing Rooms, Health
Services, etc.) complying with all the Legal Regulations regarding Minimal
Health Conditions in Workplaces.
 
j. Strictly and timely comply with all labor and tax regulations regarding the
staff appointed to the performance of this Agreement. Be the employer or
principal of all the people working or providing assistance at any stage of the
commissioned work. Therefore, the Contractor shall be solely responsible for
paying compensations, including full weeks, severance payments and other staff
rights and benefits, executing work contracts and terminating them. It shall
also be responsible for complying with the social security and tax obligations
related to its staff. These obligations include the ones set forth in Law 16.744
“Work Accidents and Occupational Diseases”.
 
k. Maintain the equipment and workplaces and facilities where works are
performed in a clean condition. The waste and industrial waste generated shall
 
 
-18-

--------------------------------------------------------------------------------

 


be transported by the Contractor to the Municipal Waste Sites or to other duly
authorized places within Sulfatos Chile.
 
l. Declare and pay all taxes, tariffs and contribution that according to the law
it shall pay regarding this Agreement, releasing Sulfatos Chile from any
responsibility related to this matters;
 
m. Have a suitable and technically skilled professional for the normal
development of the relationship with Sulfatos Chile. The Principal may required
this officer to be replaced if the Principal or Administrator thinks this person
is not suitable as required.
 
n. Execute the Works as requested, taking special care not to harm or hinder the
operations of Sulfatos Chile or any third parties providing services or
executing works for it.
 
o. Report to Sulfatos Chile’s Administrator any changes in its staff or in its
Subcontractor's staff.  Sulfatos Chile will reserve the right to object to the
incorporation of new staff if this staff does not, at its discretion, meet the
requirements of the work requested.
 
p. Provide and maintain fences, barriers, signals and security personal in the
area where the Work and Contractor Facilities will be built. This should also be
applicable to all places required by the applicable law regulations and the
authorities and Administration of Sulfatos Chile.
 
q. Prepare and submit to the Sulfatos Chile’s Administrator all the Reports
required by Sulfatos Chile for Works Control, Work Schedule, Progress Report,
Risk Prevention Report, Executed Work Self-Control Report, Layout and
Background, among others that shall be added to others as determined by Sulfatos
Chile’s Management during the Works execution period.
 
r. Comply with all the laws and regulations related to the provision and
performance of the Service and the applicable laws related to the Environment
Protection, especially Decree No. 594 of April 2001 “Regulations regarding Basic
Health and Environmental Conditions in Workplaces”, Law 16.744 “Work Accidents
and Occupational Diseases”, and the Mining Safety Regulations (Decree No.132 of
2002).
 
s. Be accountable for the bodily injuries or property damages of Sulfatos Chile
or third parties, caused by its staff or third parties that may provide services
to the Contractor under the performance of this Agreement and also for the
bodily
 
 
-19-

--------------------------------------------------------------------------------

 


injuries or damages sustained by its own staff, direct or indirect working under
this Agreement and releasing Sulfatos Chile from all responsibilities.
 
t. Upon termination of this Agreement, whether by the expiration of its term,
completion of the Works commissioned by Sulfatos Chile or by any reason, the
Contractor shall strictly comply with the Procedure for the "Delivery, Use and
Exit of the Work areas and Final and Monthly Contractor's Assessment of
Environmental Management" which is part of the Sulfatos Chile environmental
management system as agreed and acknowledged by the Contractor.
 
u. In general, comply with all the obligations set forth in the Agreement.
 
15.2.2.- CONTRACTOR'S Responsibilities.
 
Notwithstanding the rest of the obligations set forth in this Agreement, the
CONTRACTOR shall be specifically responsible for the following:
 
a. The parties expressly agree that the Contractor shall be solely responsible
for any concept or reason regarding its staff or third parties regarding any and
all work accidents, environmental, tax, health and traffic regulations
infringement and all risks and damages sustained by the properties, machineries
and facilities belonging to Sulfatos Chile under this Agreement and also any
other legal or contractual obligation including payment of all kinds of taxes
and pension contributions.
 
b. The Contractor shall be responsible for any and accidents or damages that may
occur to its employees and workers, third parties or staff or to Sulfatos
Chile’s property during the term of this Agreement and its performance, whether
the damages are a consequence of or are attributable or due to any act or
omission by the Contractor or its subcontractors, agents or their staff.
 
c. The staff employed in the execution of the works related to the Agreement,
shall not be subordinated or depend on Sulfatos Chile. therefore all contractual
and legal obligations resulting from the relationship with said staff and their
performance of the services in favor of Sulfatos Chile, shall be the sole
responsibility of the Contractor, who shall duly indemnify Sulfatos Chile for
all payments or compensations that it may have to pay due to a decision of the
corresponding authorities, assuming the corresponding defense and costs,
notwithstanding the direct or indirect intervention of Sulfatos Chile, as to its
particular interests. d. Regarding this previous item, the Contractor declares
that, for all the legal purposes, including accident insurance and insurance of
any other kind, it is the exclusive employer of the staff appointed directly or
indirectly
 
 
-20-

--------------------------------------------------------------------------------

 
 
to the fulfillment of the obligations imposed by this Agreement, without any
intervention or responsibility for Sulfatos Chile, who has not legal
relationship with said staff.
 
e. It shall be responsible for the damages that may harm Sulfatos Chile as a
consequence of the lack of compliance by the Contractor of the services under
this contract, especially regarding the timely performance of said Agreement and
of the transportation requirements requested by the Principal. Also, the
Contractor shall be responsible for any payments that Sulfatos Chile may incur
regarding said lack of compliance in order to transport its products in a timely
manner.
 
f. For said purposes, Sulfatos Chile shall be duly empowered to deduct the
amount stated above from any Payment Statement pending payment, as well as from
the Service Execution Bond, referred to in Clause Tenth of this Agreement.
 
SIXTEENTH:  INVOICES STOP PAYMENT
 
Sulfatos Chile shall not pay one or more invoices if, as a consequence of the
comptrolling power of the Principal (in any of its clauses), and in particular
as indicated in the preceding Seventh Clause, it is proved that the Contractor
has not complied with any of the obligations imposed by this Agreement or the
work, social security and social laws regarding its workers.
 
In this event, Sulfatos Chile shall withhold from the Contractor's invoice the
corresponding amounts for the concepts stated above, which may be paid on behalf
of the Contractor directly to the corresponding persons or institution,
empowering Sulfatos Chile to withhold the corresponding amounts without any
right to any subsequent claim.
 
This same action shall be taken by Sulfatos Chile in case any legal tax or
withholdings applied to the staff's compensations by the Contractor is not fully
and timely paid.
 
Also, the Contractor authorizes Sulfatos Chile to perform said withholdings and
maintain them for 6 (six) months from the expiration of this agreement and to
pay them in the situations described above.

 
SEVENTEENTH: NATURE OF THE CONTRACTUAL BOND
 
 
-21-

--------------------------------------------------------------------------------

 
 
The Contractor declares to be an independent person and in no case he or its
staff can be considered as Sulfatos Chile’s workers; their existing contractual
relationships is only a civil relationship and not a work relationship.
 
The Contractor's staff employed for the performance of the Service shall not
have any kind or work relationship with Sulfatos Chile.
 
If the Contractor's or Subcontractors staff tries to impose any responsibility,
not only of a work nature, to Sulfatos Chile, before any agencies or
authorities, including those of a jurisdictional kind, the Contractor shall
assume the defense of Sulfatos Chile and pay all the costs this defense causes,
notwithstanding the personal involvement of Sulfatos Chile, only if deemed
necessary by Sulfatos Chile. If, in spite this defense by the Contractor, said
responsibility is attributed to Sulfatos Chile and it has to effectively make
the payments or compensations as needed then the Contractor shall fully
reimburse Sulfatos Chile for any amount paid in this regard and to which effect
Sulfatos Chile may withhold or deduct said amounts from any amounts owed to the
Contractor.
 
This is notwithstanding the power of Sulfatos Chile of withholding amounts in
the payment statements of the Contractor, as soon as Sulfatos Chile learns, in
any way that one or more of the Contractor's or Subcontractor's workers have
filed legal actions of any kind against Sulfatos Chile or against the Contractor
or the Subcontractors that do not promptly submit proof of the complete
fulfillment of their social security and work obligations related to their
workers.
 
EIGHTEENTH: EXTRACONTRACTUAL RESPONSIBILITY:
 
The Contractor shall be responsible for the actions of its dependent workers,
direct or indirect and it will also monitor their work behavior and inside
Sulfatos Chile’s facilities, and it will have the obligation to provide all the
measures to avoid any type of theft, robbery and losses. For the purposes
described, the Contractor shall be responsible for any kind of damages resulting
from the actions of the persons to which this clause makes reference to,
releasing Sulfatos Chile from any responsibility.
 
NINETEENTH: PERMITS AND RIGHTS


 
-22-

--------------------------------------------------------------------------------

 
 
The Contractor shall be responsible for obtaining and paying all the permits,
authorizations and inspections that may correspond in its capacity as Service
Contractor except for those inspections directly performed by Sulfatos Chile.
Likewise, it shall provide any necessary deposit, bond or guarantee in order to
perform the works included in the Agreement as Contractor. Sulfatos Chile agrees
to provide the Contractor the information requested by the corresponding
Agencies in order to request the necessary permits and authorization for the
performance of the Service.


The Contractor shall provide all the information required by Sulfatos Chile to
obtain the permits and authorizations related to the Service which are the
responsibility of Sulfatos Chile.
 
The execution of the Provisional Reception Record shall require the submission
of the permits and/or approvals which are the responsibility of the Contractor
and the information required by Sulfatos Chile.
 
NINETEENTH: ASSIGNMENT AND/OR SUBCONTRACTING
 
It is expressly stipulated that the Contractor may not assign or transfer in any
way any part of this Agreement or this Agreement as a whole. It shall also not
be allowed to set up pledges or bonds and to enter into factoring agreements
regarding the invoices that it shall issue for the Services provided under this
Agreement or affect any right or payment or collection that may correspond.
 
The payments derived from this Agreement shall be paid only to the Contractor.
 
The Contractor shall also not be allowed to subcontract any part of the work
without the prior written authorization of Sulfatos Chile. In the event that
Sulfatos Chile authorizes the Contractor to use Subcontractors, it is set forth
that the Contractor shall have sole responsibility before Sulfatos Chile and all
the requirements, restrictions and obligations arising from this Agreement,
including those related to the withholdings related to any lack of compliance of
the work and/or social security obligations as set forth by article 64 of the
Labor Code shall be applicable to the Subcontractors.
 
Any company or person hired by the Contractor to perform support tasks for its
works such as vehicle maintenance and/or repair, facility work, etc. shall be
considered a Subcontractor.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Lack of compliance of the obligations described above for any reason shall be
sufficient reason for Sulfatos Chile to immediately terminate this Agreement
without any penalty due to the Contractor.
 
TWENTIETH: SUSPENSION AND/OR EARLY TERMINATION OF THE AGREEMENT
 
Notwithstanding the conditions and scopes included in this Agreement, Sulfatos
Chile shall be able to suspend, totally or partially, temporarily or
definitively this agreement or to request its early termination if any of the
following circumstances, at the discretion of Sulfatos Chile, takes place.
 
a) A force majeure or fortuitous event affecting Sulfatos Chile and/or Compañía
Contractual Sulfatos Chile.
 
b) A halt in the works affecting Sulfatos Chile and/or Compañía Contractual
Sulfatos Chile.
 
c) If, at the discretion of Sulfatos Chile the Contractor has not complied with
the obligations and conditions commissioned in this Agreement.
 
d) The Contractor's default or bankruptcy.
 
e) Repeated breaches of the Safety, Environmental and Risk Prevention
Regulations required by Sulfatos Chile for the execution of the Works by the
Contractor.
 
f) Substandard work performance by the Contractor and/or its staff.
 
g) Partial or total subcontracting of the works without the prior written
authorization of Sulfatos Chile.
 
h) The Contractor's failure to begin the works on the date indicated by Sulfatos
Chile.
 
i) The Contractor's halting the work without a justified reason or a reason
attributable to Sulfatos Chile.
 
j) Substantial errors in the work performed by the Contractor that cause the
works to have serious defects that cannot be repaired and that pose a safety
risk or require substantial modifications to the Project.
 
 
-24-

--------------------------------------------------------------------------------

 
 
k) Excessive delays by the Contractor as verified by Sulfatos Chile, or lack of
compliance with the partial terms set forth in the General Work Schedule or
Gantt Chart, and/or evidence of technical and/or administrative incompetence to
finish the works.
 
Upon the occurrence and verification of any of the events described above, the
suspension or early termination of the Agreement shall not grant the Contractor
any right to compensation or indemnity of any kind and Sulfatos Chile shall be
obliged to pay the Contractor for the work effectively performed up to the
termination date deducting any penalties applied for said early termination of
the Agreement.
 
Also and notwithstanding the above, Sulfatos Chile shall terminate the Agreement
without any cause.  A written notices addressed to the Contractor at least 30
(thirty) days in advance shall be sufficient.
 
Sulfatos Chile shall not be responsible for the payment of any bonuses, damages
or other claims submitted by the Contractor for any expected profits for the
works not performed.
 
TWENTY FIRST: SAFETY RULES OBSERVANCE
 
Sulfatos Chile shall require the Contractor to have a Risk Prevention Expert
qualified by the Sernageomin, Mining Safety Expert, Class A License, with proven
and extensive mining experience. This Professional may work as a Part Time
professional and he shall be exclusively devoted to the Works requested by
Sulfatos Chile, subject matter of this Agreement.
 
The Risk Prevention Expert shall assist the Contractor in every work related to
this Agreement and he shall be responsible, among other things, for making and
submitting Safety procedures for a safe work; attend to every Meeting scheduled
by Sulfatos Chile regarding this subject; he shall also inspect and supervise
work conditions and the observance of standards and safety equipment by the
Contractor’s and Subcontractors’ staff, being constantly in touch with the Risk
Prevention Expert from Sulfatos Chile.
 
Said Expert designation made by the Contractor may be approved or denied by Risk
Prevention from Sulfatos Chile, considering the legal provisions regarding this
matter.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Every month, the Contractor’s Risk Prevention Expert shall prepare the
“Contractors' Monthly Accident Statistics" Report, Form No. E-200 from the
National Geological and Mining Agency (SERNAGEOMIN), said document that shall be
filed with said Agency and copies be filed with the Risk Prevention Department
and Sulfatos Chile’s Agreements Unit, in this last case, together with the
Payment Statements of the corresponding month.
 
21.1 Commitments
 
The Contractor shall comply with the laws, regulations and statutes regarding
Chilean risk prevention legislation applicable to the service performance, and
with the rules and regulations set forth by Sulfatos Chile for the Contractor's
staff, in particular, those indicated in the "Commitment with Environment Safety
and Protection" Affidavit, which shall be an integral part of this Agreement.
 
Furthermore, the Contractor agrees to thoroughly comply with Sulfatos
Chile’s Drug and Alcohol program. It is clear that the Contractor accepts to
bear the costs implied by the program observance.
 
Also, the Contractor shall submit the following reports to Sulfatos
Chile’s Administrator:
 
a) Relevant Activities: The Contractor shall report the observance of the action
plans pursuant to the safety program of the corresponding month.
 
b) Accidents and Incidents Report: The Contractor shall prepare a report with
the details that resulted in materials or equipment loss, premises or
environment damage, suffered by the Contractor or Sulfatos Chile, at any time
this occurs and pursuant to the forms provided by the Agreement Administrator.
The Contractor shall declare any Accidents or Incidents related to Safety and
the Environment in which the Contractor’s or Subcontractors’ staff, materials,
equipment or premises are involved. Failure to report the stated events shall
result in a penalty imposed according to Sulfatos Chile Internal Rules.
 
c) Work Procedure: When, according to Sulfatos Chile Administrator and/or the
Contractor's discretion, there are highly hazardous activities for the people,
equipment, materials or the environment, the Contractor shall prepare work
procedures for these activities (OHA: Operative Hazard Analysis), which shall be
approved by both parties prior to the performance of those activities. Both the
Sulfatos Chile Administrator and the Contractor shall rely on the Risk
Prevention
 
 
-26-

--------------------------------------------------------------------------------

 


Experts and the specialists they deem convenient and necessary to the make and
review said procedures.
 
21.2 Requirements
 
The Risk Control and Prevention Program and Drugs and Alcohol Control Program
corresponding to the Service shall meet the following requirements:
 
a) Safety Obligations
 
When performing the required works, the Contractor shall put the safety of its
own staff, Subcontractors’, Sulfatos Chile and third parties' staff, in the
first place before any other consideration.
 
The Contractor shall have special care with existing attached premises,
buildings, accesses, any kind of lines, roads, signals, channels and any other
Sulfatos Chile's or third parties’ premises, having the obligation to protect
them so that the operation and their regular services are not damaged or
interrupted.
 
The Contractor shall equally need to protect and preserve any existing materials
and equipments of any type, including Sulfatos Chile's and third parties'
property, or property that they administer or own, and the executed works.
Notwithstanding the aforementioned, the Contractor shall seek advice from
Sulfatos Chile Administrator's and obtain his approval before starting any other
task that could potentially affect Sulfatos Chile’s or third parties’ properties
or premises, in order to comply with Sulfatos Chile’s Internal Regulations, such
as excavating, heat works and other actions related to his work.
 
The Contractor's staff shall not enter unauthorized areas or areas that are not
affected by the Service. Including other unauthorized sites or places that are
subsequently notified to the Contractor.
 
The Contractor shall be respectful, cautious and careful; it shall request the
necessary authorizations or permits from Sulfatos Chile and/or third parties for
the performance of the works that need the entry to, or the use of Sulfatos
Chile’s, third parties’ or other entities’ areas, sites or premises, related to
the Service performance, with the obligation to replace or repair, at its own
cost and expense, any damage or anomaly caused.
 
b) Observance of Safety Rules and Drugs and Alcohol Control
 
The Contractor shall take any necessary and reasonable precautions to avoid
personal injuries and property damage of Sulfatos Chile, third parties,
Subcontractors, suppliers and itself.
 
 
-27-

--------------------------------------------------------------------------------

 
 
The Contractor shall comply with laws, regulations and statutes concerning the
Chilean risk prevention legislation applicable to the Service performance, and
with the internal rules and regulations set forth by Sulfatos Chile and third
parties in the locations where the Contractor performs its work, and the
Contractor shall also comply the Sulfatos Chile Administrator’s instructions and
with what is set forth by Supreme Decree No. 132/2002, Mining Safety Regulation,
latest version.
 
The Contractor, besides providing technical instructions to the staff so they
can perform their jobs, shall inform the conditions related to people, premises
and equipment safety. The Contractor shall implement a strict, complete and
permanent Risk Prevention Program that ensures the safe performance of the
tasks.
 
c) Fire extinguishers
 
The Contractor shall provide and maintain all the necessary fire extinguishers
for the safety of the Service and the safety of Sulfatos Chile's premises. These
shall be of the proper type, capacity and work pressure according to the
existing combustible and flammable material.
 
The extinguishers shall be checked every 15 days and shall be maintained in
perfect working conditions at any time. These shall be placed in plain sight and
shall be easily accessible on supports painted with oblique red and yellow
stripes, according to the usual rules.
 
The extinguishers shall be conveniently distributed in every area where works
are performed and in particular in those subject to higher hazards potential,
such as: tasks premises, storage areas or areas in which explosives or
combustible are used (gasoline, solvents, paints, woods, etc.).
 
d) Personal Protection Equipment
 
The Contractor shall provide its staff with any necessary protection equipment,
without exceptions according to work conditions and with what is set forth by
Sulfatos Chile’s Administration. Said equipment, which shall be new or in
perfect conditions, and shall at least consist of:
 
·  
Helmet with the Contractor’s printed logo or sticker

·  
Goggles (dark ones for the surface)

·  
Steel-toed Safety Footwear (Shoes/boots)

·  
Dust and/or gases filtered respirators, as applicable.

·  
Seat belts



 
 
-28-

--------------------------------------------------------------------------------

 
 



·  
Work Gloves

·  
Reflective vest

·  
Gaiters, jerkins and special welding gloves.

·  
Welding masks

·  
Sweaters and/or work clothing

·  
Cutting goggles and specs, as applicable.

·  
Ear protection.

·  
Any needed Personal Protection Equipment, according to specific work conditions.

 
e) Helmets Color Standard
 
The Contractor’s and Subcontractors' staff helmets shall be orange.
 
f) Penalties for Infringing Safety Rules
 
In any case that the Contractor’s staff is found infringing established safety
rules, the infringement shall be punished with a notice to the Contractor in the
Service Log, with the approval of the Agreement Administrator. These shall be
the possible penalties:
 
·  
Written warning.

·  
Fines, according to a table stated in the respective chapter of this Agreement.

·  
Expulsion of the Contractor that infringed the regulations from the place where
the Service is being performed.

·  
Termination of the Agreement.

 
g) Physical Works Protections
 
The Contractor shall surveil the places where the Service is performed. In order
to protect and watch the area where the works are performed and for the safety
of the people that work within that area or around it, and the people that are
in transit in those areas, the Contractor shall provide and maintain fences,
barriers, signs and security guards. That should be done wherever it is
necessary and wherever it is required according to the legislation and
ordinances in force, and to the authorities and to the Sulfatos Chile
Administrator. The security guards and the surveillance points shall be
previously authorized by the Sulfatos Chile Risk Prevention and Industrial
Protection Area.
 
TWENTY SECOND: ENVIRONMENT


 
-29-

--------------------------------------------------------------------------------

 
 
The Contractor states and agrees that, during the term of this Agreement, the
Contractor, its staff and any other people rendering service to the Contractor
under this Agreement, including Subcontractors, if any, shall not pollute the
natural elements with harmful substances (such as water, flora and fauna) or the
environment in general, notwithstanding who their owners are, and no person
shall be exposed to said harmful substances.
 
The Contractor shall, in particular, comply with the Chilean Hygiene Code rules
and any other laws, regulations, decrees and resolutions from authorities
regarding hygiene, safety and environmental protection, especially Law No.
19.300 and its regulations; furthermore, the Contractor shall adopt a
responsible attitude when specific nature or environment protection guidelines
are needed, even though if there are no rules or authority controls on such
matters.
 
The Contractor shall promptly inform Sulfatos Chile when, during the performance
of the services under this Agreement the services that shall be rendered or
works to be performed may represent a pollution hazard with toxic substances or
whenever natural elements, the environment or any person has been contaminated
with said substances. This notice shall not release the Contractor from its
liability for potential injuries or damages caused to the stated property or
people, releasing Sulfatos Chile from any liability.
 
The Contractor shall prepare, keep up to date and apply during the term of this
Agreement, an Environment Protection Program, which shall be aligned with the
Environmental Policies, Manuals and Rules that Sulfatos Chile has about this
matter, and with special rules and procedures established by the Sulfatos Chile
Agreement Administrator during the performance of the Works.
 
TWENTY THIRD: WORKS CLEANING
 
The Contractor shall keep all facilities tidy and clean, inside and outside. The
Contractor shall make general housekeeping of the whole area where the
Contractor has performed the works, disassembling its equipment and picking up
any debris and trash. In the same way, the Contractor shall remove any product
excess from the works and keep all the truck and operation equipments roads
free; the Contractor shall especially remove any materials harmful for the
environment such as oil drums, chemical substances containers, filters of any
kind, vehicles and electric devices used
 
 
-30-

--------------------------------------------------------------------------------

 
 
batteries (torches and/or lamps), tires, etc., and any other chemical products
that the Contractor used and that have been authorized by Sulfatos Chile.
 
TWENTY FOURTH: CONFIDENCIAL INFORMATION
 
The Contractor agrees not to disclose or use for any other purpose not related
to the services requested in this Agreement any technical information provided
by Sulfatos Chile or prior to its work or resulting from it.
 
The Contractor accepts and states that all the works, samples, data and
information of any kind obtained or developed during the course of this
Agreement or related to the work requested in this Agreement, shall be
confidential and exclusively owned by Sulfatos Chile. The Contractor shall make
every reasonable effort to avoid that the information related to the project is
disclosed to any person, except for the Sulfatos Chile Administrator and for any
other person with his written permission to receive said information.
 
The Contractor shall not let unauthorized people revise the mineral information
and its product and any other agreed information. The Contractor shall inform
each of one of its workers, Subcontractors and dependents of any kind about the
confidential nature of the services rendered pursuant this Agreement, said
obligation shall be registered in their workers’ Employment Agreements. This
includes Sulfatos Chile’s staff, unless they are duly authorized by the
Administrator.
 
At Sulfatos Chile’s request, the following is excluded from this restriction:
good operating, safety and environmental management practices that may be
acquired by the Contractor's staff during the performance of the Works.
 
TWENTY FIFTH: INTELLECTUAL PROPERTY
 
The parties agree that the intellectual property of the reports, studies,
reports and in general of any other work produced by the Contractor during the
term of this Agreement shall remain Sulfatos Chile’s property, and the
Contractor shall assign the copyrights that may correspond to it pursuant to Law
No. 17.336 about Intellectual Property. Sulfatos Chile shall be entitled to use
said work in the way they deem more convenient, being able to assign, totally or
partially, its rights on it and to authorize its use by third parties. In
addition, the Contractor waives in favor of Sulfatos Chile any
 
 
-31-

--------------------------------------------------------------------------------

 


copyrights that may correspond to the Contractor on the work(s) created by this
contractual relationship.
 
TWENTY SIXTH: NON-EXCLUSIVITY.
 
It is Sulfatos Chile’s intent not to turn to any other Contractors during the
term of this Agreement, unless there are found violations to the terms of this
Agreement or whenever the Contractor does not have the resources or when the
resources are not the ones technically needed by Sulfatos Chile, or for any
other reason duly qualified by Sulfatos Chile. Accordingly, the parties agree
that this Agreement does not create in any way an exclusive commitment by
Sulfatos Chile with the Contractor, and that Sulfatos Chile reserves the right
to request part of the service to other Contractors, if needed according to its
exclusive discretion.
 
TWENTY SEVENTH: ARBITRATION
 
Any dispute or conflict that may arise between the parties regarding the
implementation, interpretation, term, validity and execution of this agreement
or any other reason shall be subject to Mediation, according to the Mediation
Procedural Regulation in force of the Santiago Arbitration and Mediation Center.
 
In case that Mediation is not successful, the dispute or conflict shall be
solved by Arbitration pursuant the Arbitration Procedural Regulation of the same
Center in force at that moment.
 
The parties grant special irrevocable power to the Santiago Commerce Chamber
A.G., to appoint an Arbitrator among the members of the Santiago Arbitration and
Mediation Center, whenever any party requests it.
 
No remedy shall be valid against the arbitrator's resolution, so we expressly
waive said remedies. The arbitrator is specially empowered to resolve all
jurisdiction and competence-related issues.
 
TWENTY EIGHTH: DOMICILE AND APPLICABLE LEGISLATION
 
For any legal purposes, both parties’ representatives state their respective
domicile in Santiago city. This Agreement shall be ruled in each part by the
laws of the Republic of Chile.
 
 
-32-

--------------------------------------------------------------------------------

 
 
TWENTY NINTH: NOTICES. Any notice, communication, requirements or notifications
between the parties pursuant to this Agreement shall be in writing and
personally addressed to the following domiciles of each of the parties or those
that from time to time the parties may communicate, by certified mail or email:
 
(a) SULFATOS CHILE, to:
E-mail: rarias@dgamin.cl
ATTN.: Ricardo Arias V


(b) Francisco Morales Rivera EIRL, to:
E-mail: ingefibras@vtr.net
ATTN.: Francisco Morales Rivera
 
(c) Núñez, Ojeda y Da Silva Ltda., to:
E-mail: rnunez@rcingeneria.cl@vtr.net
ATTN.: Rodrigo Núñez Rojas
 
Any notice, communication, requirement or notification sent shall be considered
delivered on the third business day following the date of sending to the third
party office, if applicable, or on the same day of sending and reception in any
other case, except the sending and reception are performed after 6:00 pm when
they shall be considered delivered on the next day.
 
Any notice, communication, requirement or notification which main purpose is to
modify or terminate this Agreement, or which include a claim, complain or
reservation related to this Agreement, or related to its rights and obligations,
shall be executed by any of the Parties representatives detailed herein, or any
other individual having enough power to execute such kind of document.
 
THIRTIETH: LEGAL CAPACITIES
 
Daniel Galleguillos’s and Carlo Camus’s legal capacity to represent Sulfatos
Chile S.A. is recorded in public deed dated December 20, 2010, granted by
Eduardo Avello Concha, Notary Public of Santiago.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Francisco Morales Rivera’s legal capacity to represent Francisco Morales Rivera
EIRL is recorded in public deed dated May 12, 2008, granted by Carlos Swett
Muñoz, Notary Public of the City of Quilpué.
 
Rodrigo Núñez Rojas’s legal capacity to represent Núñez, Ojeda y Da Silva
Limitada is recorded in public deed dated July 13, 2010, granted by Eliana
Graciela Gervasio Ramudio, Notary Public of the City of Viña del Mar.
 
THIRTY FIRST: COPIES
 
This instrument is issued and signed in three counterparts, two for Sulfatos
Chile and one for the Contractor.
 
FRANCISCO MORALES RIVERA EIRL
By Francisco Morales Rivera
 
NÚÑEZ, OJEDA Y DA SILVA LIMITADA
By Rodrigo Núñez Rojas
 
SULFATOS CHILE S. A.
By Juan Carlos Camus V.


SULFATOS CHILE S. A.
By Daniel Galleguillos Rojas      
 
 
-34-

--------------------------------------------------------------------------------

 

